      Case 3:14-cv-01033-ALB-SMD Document 200 Filed 12/07/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

ALEXANDRIA H. QUINN,                         *
                                             *
Plaintiff,                                   *
                                             *
Vs.                                          *       Case No. 3:14-cv-1033-ALB-SMD
                                             *
CITY OF TUSKEGEE, ALABAMA,                   *
And LEVY KELLY;                              *
                                             *
Defendants.                                  *

        DEFENDANT CITY OF TUSKEGEE’S MOTION TO CONTINUE TRIAL

       COMES NOW Defendant, City of Tuskegee, by and through counsel, and respectfully

moves the Court to continue the trial of this case, currently scheduled to commence on December

14, 2020. In support thereof, Defendant submits as follows:

1.     As this Court is aware, these parties, as well as the nation, are in the midst of an

unprecedented, unexpected crisis caused by the Covid-19 virus and ensuing pandemic. This matter

is currently set for trial, with jury selection on December 14, 2020 and trial by jury to commence

immediately thereafter, at the federal courthouse in Montgomery, Alabama. This trial was

continued earlier this year due to the threat and disruption caused by the coronavirus outbreak.

Current conditions within the State of Alabama are now worse than the conditions present when

the Court continued the trial setting.

2.     Last week, the undersigned informed the court that he was in quarantine for Covid-

19. That situation has not changed. The undersigned will be in quarantine this week and will not

be able to meet with co-counsel and prepare for trial. The undersigned has tested negative for

Covid-19 and positive for the flu. The undersigned’s legal assistant is currently in quarantine for

an unrelated exposure. While the assistant underwent a rapid test for Covid-19 this morning, which

                                                 1
      Case 3:14-cv-01033-ALB-SMD Document 200 Filed 12/07/20 Page 2 of 4




was negative, the assistant is exhibiting Covid-19 symptoms and is therefore continuing to

quarantine.

3.       The undersigned most likely will need to test again this week for Covid-19 because his son

is Covid positive and they are living in the same household, thus potentially exposing the

undersigned until his son is no longer contagious.

4.       Defendant requests the trial of this case be continued until the Covid-19 threat is

diminished and when defendant counsel can meet to prepare for trial without the risk of Covid-

19.

5.       Furthermore, last week, Alabama added more than 3,000 Covid-19 cases for five straight

days. The state is also dealing with rising, record-breaking hospitalization rates and a positive test

rate among the highest in the nation at almost 31 percent.

6.       The Middle District of Alabama, Northern Division, consists of 12 different counties from

which potential jurors will be summoned and brought to Montgomery, Alabama for trial, two of

which are currently designated as “Very High Risk” and four of which are designated as “High

Risk”.

7.       On December 4, 2020, the Alabama Department of Public Health (“ADPH”) issued a

statement regarding the reduction of quarantine for exposed asymptomatic individuals, from 14 to

10 days, when absolutely necessary. However, the agency noted that the situation in Alabama was

far from ideal, as positive cases are continuing to increase at an alarming rate. At that time, Public

Health Officer Scott Harris stated that the “ADPH continues to encourage every Alabamian to stay

home when possible, and to practice social distancing and wear masks when they must be out.

Please protect the most vulnerable people in our state by doing the right things.”

https://www.alabamapublichealth.gov/news/2020/12/04.html.



                                                  2
      Case 3:14-cv-01033-ALB-SMD Document 200 Filed 12/07/20 Page 3 of 4




8.     The undersigned believes that the above facts, combined with jurors’ fear of potential

contagion during the trial itself, will negatively impact the jurors’ focus and ability to objectively

determine the serious issues in this case, in addition to the above issues concerning the undersigned

counsel.

9.     Based on this multitude of concerns and questionable ability of the parties to effectively

and fairly try this case from a practical standpoint, the defendant City of Tuskegee respectfully

moves the Court to continue the current trial setting of this matter from December 14, 2020.

       WHEREFORE, premises considered, Defendant City of Tuskegee respectfully requests the

Court to continue the trial setting of this case as set forth above.


                                               /s Rick A. Howard
                                               Rick A. Howard (ASB-9513-W79R)
                                               April W. McKay (ASB-5653-P76W)
                                               Attorneys for Defendant City of Tuskegee


OF COUNSEL:

Holtsford Gilliland Higgins Hitson & Howard, P.C.
Post Office Box 4128
Montgomery, Alabama 36103-4128
Telephone:     (334) 215-8585
Facsimile:     (334) 215-7101
rhoward@hglawpc.com
amckay@hglawpc.com

                                               /s Milton C. Davis
                                               Milton C. Davis DAV035
OF COUNSEL:

Milton Davis
304 North Main Street
P.O. Box 830509
Tuskegee, Alabama 36083
Davismiltonc@bellsouth.net



                                                   3
      Case 3:14-cv-01033-ALB-SMD Document 200 Filed 12/07/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that an exact copy of the foregoing instrument has been served (a)
through the Court’s e-filing system; (b) by placing a copy of same in the United States Mail,
postage prepaid and properly addressed; and/or (c) by personal/firm e-mail to


Barbara H. Agricola
Algert S. Agricola, Jr.
Agricola Law, LLC
127 South 8th Street
Opelika, Alabama 36804

Levy Kelly
160 Stone Park Road, Apt. 2409
Pike Road, Alabama 36064


on this the 7th day of December, 2020.

                                             /s Rick A. Howard
                                             OF COUNSEL




                                                4
